Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
In these consolidated appeals, Andrew Charles Jackson appeals the district court’s orders denying his motions to reduce sentence, 18 U.S.C. § 3582(c) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Jackson, Nos. 3:00-cr-00046-JPB-RWT-1; 3:00-cr-00006-JPB-RWT-1, 2017 WL 662115 (N.D.W. Va. Feb. 9, 2017). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED